PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CARA'S NOTIONS, INCORPORATED,
d/b/a Cara's Hallmark,
Plaintiff-Appellee,

v.                                                                  No. 97-1696

HALLMARK CARDS, INCORPORATED;
HALLMARK MARKETING CORPORATION,
Defendants-Appellants.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Robert D. Potter, Senior District Judge.
(CA-97-18-3-P)

Argued: January 28, 1998

Decided: March 31, 1998

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Reversed by published opinion. Judge Murnaghan wrote the opinion,
in which Judge Niemeyer and Judge Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: Thomas Dean Myrick, SMITH, HELMS, MULLISS &
MOORE, L.L.P., Charlotte, North Carolina, for Appellants. Charles
Henry Rabon, Jr., KILPATRICK STOCKTON, L.L.P., Charlotte,
North Carolina, for Appellee. ON BRIEF: Jackson N. Steele, KIL-
PATRICK STOCKTON, L.L.P., Charlotte, North Carolina, for
Appellee.
OPINION

MURNAGHAN, Circuit Judge:

Cara's Notions, Inc., operates two Hallmark stores. The first store
is the subject of a "Trademark License Agreement" between Hallmark
Cards, Inc., and Betty and Jerald Gibson, the owners and officers of
Cara's Notions. The second store is the subject of an "Account Agree-
ment" between Hallmark Cards, Inc. and Hallmark Marketing Corpo-
ration (collectively "Hallmark"), and Cara's Notions, Inc., itself. We
are called upon in this case to determine whether a broad arbitration
clause in the Account Agreement mandates arbitration of a dispute
between Cara's Notions, as plaintiff, and Hallmark, as defendant,
regarding the first store.

The district court denied Hallmark's motion to compel arbitration
because there was no arbitration clause in the first contract. In so
doing, the district court failed to recognize that the parties to the two
contracts differ, neglected to consider the actual language of the arbi-
tration clause when interpreting the contracts and declined to defer to
the strong federal policy favoring arbitration of disputes. We reverse.

I.

In 1984, Roberta Gibson was given permission by Hallmark to
become a Hallmark retailer. In November of 1984, Roberta Gibson
opened Cara's Hallmark Shop at Town Center Shopping Center in
Charlotte, North Carolina ("Store I").

In 1990, Betty Gibson and her husband Jerald Gibson ("the Gib-
sons"), bought Store I from Roberta Gibson. Hallmark approved the
Gibsons as the new owners of Store I. Hallmark Cards, Inc. signed a
"Trademark License Agreement" with the Gibsons ("Contract I").
Contract I provided that Betty and Jerald Gibson could use the "Hall-
mark" trademark without paying royalties and that the Gibsons would
abide by certain guidelines for the trademark use. The contract made
no mention of arbitration of any disputes.

At some point in the next few years, the Gibsons incorporated
Cara's Notions, Inc., the plaintiff. The Gibsons jointly owned Cara's

                     2
Notions; Betty served as president and Jerald as secretary and trea-
surer. The record does not reflect when Cara's Notions was incorpo-
rated or whether there was any novation substituting Cara's Notions
for the Gibsons as parties to Contract I.

In 1994, the Gibsons wanted to purchase a second Hallmark shop,
in Concord, North Carolina ("Store II"). The Gibsons completed an
application on behalf of Cara's Notions, Inc. In May of 1994, Hall-
mark and Cara's Notions entered into a "Hallmark Account Agree-
ment" ("Contract II"), permitting Cara's Notions to operate the second
Hallmark store in Concord. Contract II detailed Hallmark's and
Cara's Notions' responsibilities regarding the sale and display of
Hallmark products. Contract II also contained an arbitration clause
which provided:

          Any controversy or claim arising out of or relating to this
          Agreement, or the breach thereof, or any aspects of the rela-
          tionship between Hallmark and Retailer,1 or the termination
          thereof, shall be settled by binding arbitration under the
          United States Arbitration Act in accordance with the Com-
          mercial Arbitration Rules of the American Arbitration Asso-
          ciation, and judgment upon the award may be entered in any
          court having jurisdiction thereof.

Since then Cara's Notions, Inc., has operated both Store I and Store
II.

In early 1995, the landlord at Store I notified the Gibsons that they
would have to move the store because a grocery store in the shopping
center intended to expand into its space. The Gibsons claim that Hall-
mark promised that it would help them find a new location for their
Store I. The Gibsons further claim that they suggested a new location
to Hallmark, in a shopping center called "The Village at University
Place." According to the Gibsons, Hallmark representatives inspected
the center and decided it was a favorable location for a Hallmark
store, but instead of helping the Gibsons get a lease at that location
as it had promised, Hallmark negotiated a lease at the Village at Uni-
versity Place for itself.
_________________________________________________________________
1 The "Retailer" was defined as Cara's Notions, Inc.

                    3
In December of 1996, Cara's Notions filed a complaint in state
court against Hallmark, alleging that Hallmark's taking of the new
location for itself breached the duty of good faith and fair dealing,
was an unfair and deceptive trade practice, usurped an opportunity of
the principal and was an illegal misrepresentation. Cara's Notions
sought actual and punitive damages against Hallmark. Hallmark
removed the case to federal court and moved to compel arbitration,
asserting that the arbitration agreement in Contract II covered this dis-
pute between the parties.

Believing that matters regarding Store I were governed only by
Contract I and that matters regarding Store II were governed only by
Contract II, the district court denied the motion to compel arbitration.
The court held that "[b]ecause Contract I does not contain an arbitra-
tion clause, this matter regarding Store I is not subject to arbitration."
The district court held that the arbitration clause in Contract II did not
modify the relationship created by Contract I because it believed that
the first contract's merger clause required any modification to be "in
writing with a specific reference to Store I." It further held that the
arbitration clause in Contract II did not apply directly to matters
regarding Store I because "the boilerplate contract [II], in its introduc-
tion, specifically states that the contract is in reference to Store II,"
and because the merger clause in Contract II uses the singular term
"a Hallmark account" instead of a plural term such as "accounts," thus
"specifically limit[ing] its scope to Store II." Significantly, the district
court did not address the language of the arbitration clause itself in
denying its effect in this case.

Hallmark has appealed the dismissal of its Motion to Compel Arbi-
tration and its Motion to Dismiss or in the Alternative to Stay Pro-
ceeding Pending Arbitration.

II.

A.

The Arbitration Act requires a federal court to grant a motion to
stay a proceeding pending the arbitration of "any issue referable to
arbitration under an agreement in writing for such arbitration." 9
U.S.C. § 3. Because the examination of the scope of an arbitration

                     4
agreement is primarily a task of contract interpretation, we review a
district court's determination of the arbitrability of a dispute de novo.
See Summer Rain v. Donning Co./Publishers, Inc., 964 F.2d 1455,
1459-60 (4th Cir. 1992). However, "in applying general state-law
principles of contract interpretation to the interpretation of an arbitra-
tion agreement within the scope of the [Arbitration] Act, due regard
must be given to the federal policy favoring arbitration, and ambigui-
ties as to the scope of the arbitration clause itself resolved in favor of
arbitration." Volt Info. Sciences, Inc. v. Board of Trustees of Leland
Stanford Jr. Univ., 489 U.S. 468, 475-76 (1989) (quoted in Summer
Rain, 964 F.2d at 1460).

B.

A straightforward examination of the two contracts reveals that the
district court erred in refusing to compel arbitration of this dispute.
The plaintiff in the case is Cara's Notions, not the Gibsons. The only
contract between Cara's Notions and Hallmark is Contract II, which
contains an extremely broad arbitration clause:"Any controversy or
claim arising out of or relating to . . . any aspects of the relationship
between Hallmark and Retailer . . . shall be settled by binding arbitra-
tion . . . ." The "Retailer" is defined in the contract as Cara's Notions.
The instant conflict certainly relates to an aspect of the relationship
between Hallmark and Cara's Notions. Therefore Contract II man-
dates arbitration of this dispute.

C.

The district court concluded otherwise, however. In defense of the
district court's decision, Cara's Notions asserts that Contract II was
intended to apply only to claims or controversies regarding Store II,
not those regarding Store I. Cara's Notions further asserts that the
instant conflict arose solely out of the relationship between Hallmark
and Store I, and therefore is governed by Contract I (which contains
no arbitration clause).2 Cara's Notions points out that a court may not
_________________________________________________________________
2 This claim might not help Cara's Notions, however; because Cara's
Notions was not a party to Contract I, it may have no standing to pursue
the Gibsons' claim. The district court appears not to have noticed the dif-

                     5
require a party to "submit to arbitration any dispute which he has not
agreed so to submit," AT&T Technologies, Inc. v. Communications
Workers of America, 475 U.S. 643, 648 (1986) (quoting United Steel-
workers of America v. Warrior & Gulf Navigation Co. , 363 U.S. 574,
582 (1960)) (internal quotation marks omitted), and argues that
because Hallmark chose to deal with each of its stores separately and
assigned them each a different account number, it may not "bootstrap"
the requirement to arbitrate found in Contract II into the present dis-
pute, arising from Contract I.

In determining "whether the arbitration clause in Contract II
applies to matters regarding Contract I," the district court exhaus-
tively analyzed numerous parts of the two contracts, but did not
address the language of the arbitration clause itself. First the district
court analyzed the merger clause found in Contract I. That clause pro-
vides that:

          This agreement supersedes all prior oral or written represen-
          tations and constitutes the entire understanding between
          Licensee and Hallmark with respect to the use of the HALL-
          MARK trademark; [sic] in connection with licensee's opera-
          tion of the shop and may be modified only in writing.

The district court claimed that this clause "specifically provide[s] that
any modification of the agreement concerning Store I must be in writ-
ing with a specific reference to Store I." Cara's Notions also argues
that Contract I "can only be modified in a writing making specific ref-
erence to that shop [Store I]." Those arguments are baseless. It is
_________________________________________________________________
ference in parties between Contract I and Contract II. Perhaps it was
presented with some evidence of a novation, but no such evidence
appears in our record nor was either attorney at oral argument aware of
any such evidence.

To avoid a dismissal on this basis, the Plaintiff/Appellee's attorney
asserted at oral argument that at some point (he did not know when)
Cara's Notions obtained the license rights to Store I from the Gibsons.
On remand, the district court should first determine whether Cara's
Notions even has standing to assert the underlying claims before pro-
ceeding to the merits of the case.

                     6
clear that Contract I can only be modified in writing, but Contract II
is in writing. Nothing in the merger clause or anywhere else in either
contract provides any support for the assertion that that writing must
specifically refer to Store I.

Second, the district court observed that the introduction to Contract
II specifically refers only to Store II. Contract II begins with a series
of "whereas" clauses, one of which identifies the location of the store
premises where Cara's Notions desired to open Store II. None men-
tions the location (or even existence) of Store I. This does suggest that
Contract II focuses on Store II. It does not mean, however, that no
term of Contract II can have altered the general relationship between
Cara's Notions and Hallmark. It is possible that, even though Contract
II focuses on Store II, the parties intended certain terms of the con-
tract to apply to all of the dealings between the parties.

Third, the district court argued that the merger clause in Contract
II, by use of the singular term "account" instead of the plural term
"accounts," suggests that Contract II was only meant to apply to Store
II. The merger clause in Contract II provides:

          This agreement supersedes all prior oral or written represen-
          tations and constitutes the entire understanding between
          Retailer and Hallmark with respect to Retailer's status as a
          Hallmark Account and may only be modified by written
          agreement of Hallmark and Retailer.

The district court concluded that the "reference to an account in the
singular, as opposed to the plural, can only mean that [Contract II]
referred to the specific account number that was the subject of the
contract [Store II]." Had the parties intended the contract to apply to
both stores, the district court observed, they could have used the plu-
ral term "accounts."

It may be true that the use of the singular "account" further sug-
gests that Contract II was focused on Store II. 3 On the other hand, the
_________________________________________________________________
3 In fact, the very existence of a merger clause claiming that the agree-
ment supersedes all earlier representations and constitutes the entire

                    7
clause's reference to the "Retailer's status as a Hallmark account"
could have been meant to encompass the retailer's ownership of one
or many accounts. Of course, the merger clause could also have been
written to refer to the "Retailer's status as an owner of Hallmark
accounts." Such speculation does not get us very far.

Fourth, the district court noted that no one from Hallmark told the
Gibsons that Contract II would have anything to do with Store I, and
Cara's Notions argues that, partially for this reason, it would be unfair
now to hold that a conflict regarding Store I must be arbitrated. Betty
Gibson complained in her affidavit that no one from Hallmark went
over with her any provisions of the forms that she and her husband
signed in order to be considered as a Hallmark retailer in Store II. No
one from Hallmark attempted to point out any differences between
these forms and the earlier forms they had signed regarding Store I
or ever stated that the forms were intended to affect any part of the
relationship between the Gibsons and Hallmark regarding the first
store.

We are unmoved. The Gibsons are sophisticated business people
and Cara's Notions, Inc., dealt with Hallmark at arm's length. Both
parties to such a commercial contract have a duty to read the contract
carefully and are presumed to understand it.4 See Sanger v. Yellow
Cab Co., 486 S.W.2d 477, 481 (Mo. 1972) (en banc); Harris v.
_________________________________________________________________
understanding between the retailer and Hallmark can be understood as
supporting the district court's view that Contract II was not intended to
refer to both stores, but only to refer to Store II. After all, neither party
believes that Contract II abrogated Contract I, which would be the logical
conclusion if Contract II's merger clause were given broad and literal
effect. However, the force of this argument is substantially undermined
by the fact that Contracts I and II were between different parties. It is
perfectly consistent to say that Contract II represents the entire under-
standing between Hallmark and Cara's Notions and that Contract I repre-
sents the entire understanding between Hallmark and the Gibsons.

4 The very last line of Contract II before the signatures read, in all capi-
tal letters, "THIS AGREEMENT CONTAINS A BINDING ARBITRA-
TION PROVISION WHICH MAY BE ENFORCED BY THE PARTIES
(PARA. 10)."

                     8
Bingham, 97 S.E.2d 453, 454 (N.C. 1957).5 A corporation desirous of
running multiple businesses ought to consult with an attorney if its
president and secretary/treasurer cannot understand the contracts into
which it intends to enter. Unsurprisingly, Cara's Notions cites no
legal authority for the proposition that a corporation may avoid its
contractual obligations if it misunderstood them or did not read them
carefully enough.6

The arguments made by Cara's Notions and by the district court to
support the judgment that the underlying claim need not be submitted
to arbitration suffer from one common flaw: none of them addresses
the language of the arbitration clause itself. That language was con-
spicuously noted and is very broad. The arbitration clause in Contract
II applies to "[a]ny controversy or claim" relating to "any aspects of
the relationship" between Hallmark and Cara's Notions. We will not
interpret the phrase "any aspects of the relationship" to mean "only
those aspects involving one store." The breadth of the language
clearly establishes that the arbitration clause was intended to apply to
all conflicts between the parties and not only to conflicts regarding
Contract II in particular. Cf. CB Commercial Real Estate Group, Inc.
v. Equity Partnerships Corp., 917 S.W.2d 641, 646 (Mo. Ct. App.
1996) ("When the language is unambiguous, the intent of the parties
is reflected within the language of the contract and the court will
determine the parties' intent from the four corners of the document
itself."); Walton v. City of Raleigh, 467 S.E.2d 410, 411 (N.C. 1996)
(same). Because the parties to Contract II are the litigants, the arbitra-
tion clause in Contract II applies to this suit between those parties.
_________________________________________________________________
5 The contracts specify that they are to be interpreted in accordance
with Missouri law, where Hallmark Cards, Inc., is incorporated. The
stores are located, and Cara's Notions is incorporated, in North Carolina.
Because the applicable contract law is the same under either Missouri or
North Carolina law, we need not decide which state's law must be
applied to this case.
6 Cara's Notions also argues that"Hallmark's present effort to cre-
atively utilize the May 18, 1994 Hallmark Account Agreement [Contract
II] to avoid the requirement that the 1990 account agreement [Contract
I] for the University City store [Store I] can only be modified in writing
is barred by the parol evidence rule" and that there was no consideration
in Contract II to support an application of the arbitration clause to con-
flicts arising from Store I. Both arguments are meritless.

                    9
D.

Finally, even if the arbitration clause had been ambiguous as to its
scope, our decision would be guided by the strong federal policy
favoring arbitrability, based on the Arbitration Act and repeatedly rec-
ognized by the Supreme Court and this Circuit. In AT&T Technolo-
gies, Inc., the Supreme Court explained that presumption favoring
arbitrability in the context of a labor dispute:

          Finally, it has been established that where the contract con-
          tains an arbitration clause, there is a presumption of arbitra-
          bility in the sense that "[a]n order to arbitrate the particular
          grievance should not be denied unless it may be said with
          positive assurance that the arbitration clause is not suscepti-
          ble of an interpretation that covers the asserted dispute.
          Doubts should be resolved in favor of coverage."
475 U.S. at 650 (quoting United Steelworkers of America v. Warrior
& Gulf Navigation Co., 363 U.S. 574, 582-83 (1960)).

This policy is not limited to labor contracts. In Mitsubishi Motors
Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614 (1985), the
Supreme Court explained that when determining whether parties have
agreed to arbitrate a dispute, a court is to apply the "federal substan-
tive law of arbitrability, applicable to any arbitration agreement
within the coverage of the Act," id. at 626 (quoting Moses H. Cone
Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)) (inter-
nal quotation marks omitted). The Supreme Court explained that:

          [T]hat body of law counsels "that questions of arbitrability
          must be addressed with a healthy regard for the federal pol-
          icy favoring arbitration. . . . The Arbitration Act establishes
          that, as a matter of federal law, any doubts concerning the
          scope of arbitrable issues should be resolved in favor of
          arbitration, whether the problem at hand is the construction
          of the contract language itself or an allegation of waiver,
          delay, or a like defense to arbitrability."

Id. (quoting Moses H. Cone Mem'l Hosp. , 460 U.S. at 24-25) (omis-
sion in original). "Thus, as with any other contract, the parties' inten-

                     10
tions control, but those intentions are generously construed as to
issues of arbitrability." Id.; Summer Rain v. Donning Co./Publishers,
Inc., 964 F.2d 1455, 1460 (4th Cir. 1992). These principles direct us
to order arbitration here.

III.

The Appellee, Cara's Notions, argues that its claims should not be
submitted to arbitration despite Mitsubishi's command. Cara's
Notions may have the luxury of disagreeing with the Supreme Court,
but that is a luxury denied to us. The district court should either have
dismissed the case for lack of standing or granted Hallmark's Motion
to Compel Arbitration and Motion for Stay of Proceeding Pending
Arbitration. The district court's decision otherwise is hereby reversed,
and the case is remanded for further proceedings not inconsistent with
this opinion.

REVERSED

                    11